Exhibit 10.13
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT (“Agreement”), dated as of _______ __,
2011 (“Closing Date”), is entered into by and between Yitz Grossman, an
individual with an address at 5 Dogwood Lane, Lawrence, New York 11559
(“Grossman” or “Seller”) and The BioBalance Corporation, a Delaware corporation
with an address at 20 E. Sunrise Highway Valley Stream NY 11581 (“BioBalance
Corp” or “Purchaser”). Seller and Purchaser are collectively referred to as the
“parties”.
 
RECITALS
 
A. Grossman is the record and beneficial owner of 33-1/3% of the issued and
outstanding membership interests of BioBalance LLC, a Delaware limited liability
company (“BBAL LLC”).


B. BioBalance Corp is the record and beneficial owner of 66-2/3% of the issued
and outstanding membership interests of BBAL LLC.


C. Seller desires to sell and transfer to Purchaser, and Purchaser desires to
purchase and acquire, all of Seller’s right, title and interest in and to all of
the membership interests of BBAL LLC owned by Seller (the “Membership
Interests”), all on the terms and provisions and subject to the conditions set
forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
ARTICLE I                      
 
AGREEMENT TO PURCHASE; PURCHASE PRICE
 
1.1 Sale and Purchase of Membership Interests; Consideration.  Effective as of
the Closing Date, Purchaser hereby purchases from Seller, and Seller hereby
transfers, assigns and sells to Purchaser, all of Seller’s right, title and
interest in and to the Membership Interests, free and clear of all liens, claims
or encumbrances of any nature, or rights of any third parties other than
BioBalance Corp (“Liens”), in consideration for Purchaser’s undertaking to
indemnify Seller for up to Seventy Five Thousand Dollars ($75,000) of Grossman
Indemnification Expenses (as defined below). Ownership of the Membership
Interests shall vest in Purchaser effective as of the Closing Date.
 
For purposes of this Agreement, “Grossman Indemnification Expenses” shall mean
legal fees and related legal expenses paid or incurred by Grossman resulting
from Grossman’s prior activities on behalf of BioBalance Corp. in his capacity
as an officer of, or consultant to, BioBalance Corp, and not otherwise
reimbursed to Grossman out of insurance proceeds or otherwise, as evidenced by
documentation reasonably acceptable to Purchaser; provided, however, that in no
event shall Purchaser be liable to reimburse Grossman for more than $75,000 of
Grossman Indemnification Expenses in the aggregate.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2 Obligations of Seller.  On the Closing Date, Seller shall take all actions
and do all things necessary to, sell, transfer, assign, convey and deliver the
Membership Interests to Purchaser, free and clear of any and all Liens, and to
consummate the transactions contemplated hereby, including, without limitation,
delivering or causing to be delivered to Purchaser such certificates, documents
and instruments as Purchaser may reasonably request.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrant to Purchaser as follows:
 
2.1 Ownership of Membership Interests; No Liens on Membership Interests. Seller
owns, beneficially and of record, 33-1/3% of the membership interests of the
BBAL LLC. Seller holds his Membership Interests free and clear of all Liens.
None of the Membership Interests will be transferred under this Agreement in
violation of any rights of any person or entity. There are no options, warrants,
calls, subscriptions, other similar rights, agreements or commitments to acquire
from Seller any of the Membership Interests; none of the Membership Interests
are subject to any restrictions on transfer except as set forth in the Operating
Agreement of BBAL LLC, dated August 12, 2008 and applicable securities laws; and
Seller has the full power and authority to convey, and will convey to Purchaser
on the Closing Date, good and marketable title to the Membership Interests, free
and clear of all Liens.
 
2.2 Authority; Enforceability.  Seller has the requisite legal capacity to
execute, deliver and perform this Agreement.  This Agreement constitutes the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with its terms.
 
2.3 No Conflict. The execution, delivery and performance of this Agreement by
Seller and the consummation of the transactions contemplated hereby do not and
will not violate any agreement to which Seller is a party or by which Seller may
be bound.
 
2.4 Consents.  No notice to or authorization, consent or approval or other
action (including, without limitation, the grant of any waiver) of any person or
entity is required to be obtained by Seller in connection with (i) the sale to
Purchaser of the Membership Interests; and (ii) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrant to Seller as follows:
 
3.1 Authority; Enforceability.  Purchaser has the requisite limited liability
authority to execute, deliver and perform this Agreement.  This Agreement
constitutes the legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
3.2 No Conflict. The execution, delivery and performance of this Agreement by
Purchaser and the consummation of the transactions contemplated hereby do not
and will not violate any agreement to which Purchaser is a party or by which
Purchaser may be bound.
 
3.3 Consents.  No notice to or authorization, consent or approval or other
action (including, without limitation, the grant of any waiver) of any person or
entity is required to be obtained by Purchaser in connection with (i) the sale
to the Purchaser of the Membership Interests; and (ii) the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby.
 
ARTICLE IV
 
SURVIVAL
 
4.1 Survival of Representations and Warranties.  All representations,
warranties, covenants and agreements of the parties contained in this Agreement
shall survive the closing of the transactions contemplated hereby.
 
ARTICLE V
 
MISCELLANEOUS
 
5.1 Amendment.  This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.
 
5.2 Entire Agreement.  This Agreement, and the instruments and other documents
delivered pursuant to this Agreement, contain the entire understanding and
agreement of the parties relating to the subject matter hereof and supersede all
prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein.
 
5.3 Notices.  All notices, demands, consents, requests, instructions and other
communications to be given in connection with the transactions contemplated
hereby shall be in writing and shall be delivered to the parties at their
respective addresses set forth in the introductory paragraph of this Agreement.
 
5.4 Governing Law.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT
STATE, WITHOUT REGARD TO ANY OF ITS PRINCIPLES OF CONFLICTS OF LAWS OR OTHER
LAWS WHICH WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.  THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED WITHOUT REGARD
TO ANY PRESUMPTION AGAINST THE PARTY CAUSING THIS AGREEMENT TO BE DRAFTED.
 
 
3

--------------------------------------------------------------------------------

 
 
5.5 Severability.  The parties agree that should any provision of this Agreement
be held to be invalid, illegal or unenforceable in any jurisdiction, that
holding shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.
 
5.6 Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
estate and legal representatives.
 
5.7 Counterparts.  This Agreement may be executed by fax or other electronic
signatures and in counterparts, each of which when executed shall be deemed to
be an original, and all of which, when taken together, shall constitute one and
the same document.  This Agreement shall become effective when one or more
counterparts, taken together, shall have been executed and delivered by all of
the parties.
 
5.8 Further Assurances.  After the Closing, each of the parties hereto shall
execute such documents and other instruments and perform such further acts as
may be required or reasonably requested by any other party hereto to carry out
the provisions hereof and the transactions contemplated hereby.
 
IN WITNESS WHEREOF, the parties hereto have executed this Membership Interest
Purchase Agreement on the date first above written.




SELLER:




_____________________________
Yitz Grossman




PURCHASER:


THE BIOBALANCE CORPORATION


By: _________________
Name: Murry Englard
Title: President








[SIGNATURE PAGE – MEMBERSHIP INTEREST PURCHASE AGREEMENT]
 
 
 
4

--------------------------------------------------------------------------------